Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 1 of 11 Page ID #:1




   1 Kathryn J. Halford (CA Bar No. 068141)
     Email: khalford@wkclegal.com
   2 Elizabeth Rosenfeld (CA Bar No. 106577)
     Email: erosenfeld@wkclegal.com
   3 WOHLNER KAPLON CUTLER
     HALFORD & ROSENFELD
   4 16501 Ventura Boulevard, Suite 304
     Encino, CA 91436
   5 Telephone: (818) 501-8030 ext. 331
     Facsimile: (818) 501-5306
   6
     Attorneys for Plaintiffs, Board of Trustees of the
   7 Cement Masons Southern California Health and Welfare
     Fund, et al.
   8
   9                         UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11                                           Western Division
  12
       BOARD OF TRUSTEES OF THE CEMENT                     CASE NO.
  13 MASONS SOUTHERN CALIFORNIA
       HEALTH AND WELFARE FUND; BOARD
  14 OF TRUSTEES OF THE CEMENT MASONS                      COMPLAINT FOR BREACH
       SOUTHERN CALIFORNIA PENSION                         OF CONTRACT; VIOLATION
  15   TRUST; BOARD OF TRUSTEES OF THE                     OF ERISA; SPECIFIC
       CEMENT MASONS SOUTHERN                              PERFORMANCE
  16   CALIFORNIA INDIVIDUAL RETIREMENT
       ACCOUNT (DEFINED CONTRIBUTION)                      [29 U.S.C. §301(A); 29 U.S.C. §1145]
  17   TRUST; BOARD OF TRUSTEES OF THE
       ELEVEN COUNTIES CEMENT MASONS
  18   VACATION SAVINGS PLAN; BOARD OF
       TRUSTEES OF THE CEMENT MASONS
  19   JOINT APPRENTICESHIP TRUST,
  20                             Plaintiffs,
  21         v.
  22 CALIFORNIA LANDSCAPE & DESIGN,
       INC. dba CALIFORNIA SKATEPARKS, also
  23 dba as CALIFORNIA RAMP WORKS, INC.,
       California corporation,
  24
                                 Defendant.
  25
  26
  27
  28
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 2 of 11 Page ID #:2


  1         Plaintiffs complain and allege as follows:
  2                                    JURISDICTION
  3         1.     Jurisdiction is conferred upon this court by the Employee Income
  4   Retirement Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §1001,
  5   et seq., and by Section 301(a) of the Labor-Management Relations Act of 1947,
  6   as amended ("LMRA"), 29 U.S.C. §185(a).
  7                                         VENUE
  8         2.     In accordance with ERISA § 502(e), 29 U.S.C. §1132(e), venue is
  9   appropriate in the Central District of California as the place where the Plans are
 10   administered, and where the contractual obligations alleged herein are to be
 11   performed.
 12                                       PARTIES
 13         3.     Plaintiffs, the Board of Trustees of the Cement Masons Southern
 14   California Health and Welfare Fund, Board of Trustees of the Cement Masons
 15   Southern California Pension Trust, Board of Trustees of the Cement Masons
 16   Southern California Individual Retirement Account (Defined Contribution) Trust,
 17   Board of Trustees of the Eleven-Counties Cement Masons Vacation Savings Plan,
 18   and Board of Trustees of the Cement Masons Joint Apprenticeship Trust (herein
 19   “Plaintiffs”) are each the duly selected governing bodies of their respective jointly
 20   administered Labor-Management Trust Funds that were created and are
 21   maintained pursuant to LMRA §302(c)(5), 29 U.S.C. §186(c)(5).
 22         4.     The Cement Masons Southern California Health and Welfare Fund,
 23   Cement Masons Southern California Pension Trust, Cement Masons Southern
 24   California Individual Retirement Account (Defined Contribution) Trust, Eleven-
 25   Counties Cement Masons Vacation Savings Plan, and Cement Masons Joint
 26   Apprenticeship (collectively referred to herein as "the Plans" or “Trust Funds”)
 27   are "multiemployer plans" within the meaning of ERISA §§3(37)(A) and 515,
 28   29 U.S.C. §1002(37)(A), and 29 U.S.C. §1145. Plaintiffs are fiduciaries with

                                                2
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 3 of 11 Page ID #:3


  1   respect to the Plans within the meaning of ERISA §21(A), 29 U.S.C.
  2   §1002(21)(A).
  3          5.     The Plans were established pursuant to collective bargaining
  4   agreements between the Eleven Southern California Counties Cement Masons
  5   (“Union”) and various employer associations representing contractors performing
  6   work in the Southern California area within the geographic jurisdiction of the
  7   Union. The Plans are administered in the City of Arcadia, within the County of
  8   Los Angeles.
  9         6.      Plaintiffs are informed and believe and thereon allege that defendant,
 10   California Landscape & Design, Inc., doing business as California Skateparks, and
 11   also doing business as California Ramp Works, Inc., (“Defendant” and/or “Cal
 12   Landscape”) was and is a corporation organized and existing by virtue of the laws
 13   of the State of California, with its principal business address in Upland,
 14   California.
 15         7.      This complaint is prosecuted pursuant to LMRA §301(a), 29 U.S.C.
 16   §185(a), as against an employer engaged in an industry affecting commerce, and
 17   pursuant to ERISA §§502 and 515, 29 U.S.C. §§1132 and 1145, to enforce the
 18   provisions of ERISA.
 19                              GENERAL ALLEGATIONS
 20         8.      On or about January 21, 2003, Defendant Cal Landscape entered into
 21   a collective bargaining agreement with the Union entitled “Memorandum
 22   Agreement” wherein Defendant agreed to be bound to the terms of a written
 23   master collective bargaining agreement, and all modifications, changes, renewal
 24   extensions or renegotiations thereof, between the Union and the various Employer
 25   Associations representing employers in the Southern California area entitled the
 26   “Master Labor Agreement between Southern California General Contractors and
 27   Eleven Southern California Counties Cement Masons” (“MLA”). Plaintiffs are
 28   informed and believe and upon that basis allege that during all times alleged

                                                3
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 4 of 11 Page ID #:4


  1   herein the Memorandum Agreement has been and remains in full force and effect
  2   and Cal Landscape remains obligated to comply with the terms and conditions set
  3   forth in the MLA. A true and correct copy of the Memorandum Agreement and
  4   relevant provisions of the MLA are attached hereto and incorporated herein by
  5   this reference as Exhibits “1” and “2”, respectively.
  6         9.     By executing the Memorandum Agreement, Cal Landscape expressly
  7   agreed to be bound by the written terms of the Agreements and Declarations of
  8   Trust establishing the Plans (“Trust Agreements”). In accordance with the Trust
  9   Agreements, Cal Landscape is required to submit monthly reports and make
 10   contributions to the Trust Funds at the rates specified in the MLA for each hour
 11   worked by or for each hour for which its employees performing work covered by
 12   the MLA receive pay.
 13         10.    The Trust Agreements require Cal Landscape to report and pay
 14   contributions to the Trust Funds at their place of business in the County of Los
 15   Angeles, State of California on or before the 15th day of each successive month
 16   following the month in which hours are worked by Cal Landscape’s employees.
 17   Contributions not postmarked on or before the 25th day of each month following
 18   the month in which hours were worked are deemed delinquent.
 19         11.    The Trust Agreements provide that it would be extremely difficult, if
 20   not impracticable, to fix the actual expenses and damages to the Trust Funds that
 21   would result from the failure of a contractor to timely pay the required
 22   contributions. Therefore, the Trust Agreements provide the assessment of
 23   liquidated damages on all delinquent contributions. The Trust Agreements provide
 24   that the amount of damage to the Trust Funds resulting from the failure to pay
 25   contributions when due shall be presumed to be the sum of $25.00 or 10% of the
 26   amount of the contributions due, whichever is greater. This amount becomes due
 27   and owing as liquidated damages, and not as a penalty, on delinquent
 28   contributions, and is owed in addition to any delinquent contributions.

                                                4
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 5 of 11 Page ID #:5


  1         12.     The Trust Agreements further require the payment of interest on any
  2   unpaid contributions or liquidated damages, as a partial reimbursement of lost
  3   income and investment opportunity, at the rate of seven percent (7%) per annum,
  4   or at the legal rate per annum, whichever is greater, commencing from the due
  5   date of the contribution and continuing until the delinquent contribution is paid.
  6          13.    The Trust Agreements require the payment of reasonable attorneys’
  7   fees and costs, including court costs, and other expenses incurred by the Trust
  8   Funds in the collection of delinquent contributions.
  9                             FIRST CLAIM FOR RELIEF
 10            [BREACH OF CONTRACT - SPECIFIC PERFORMANCE]
 11         14.     Plaintiffs hereby reallege each allegation contained in paragraphs 1
 12   through 13 of this complaint, as if fully set forth herein.
 13         15.     Plaintiffs are informed and believe and upon that basis allege that Cal
 14   Landscape’s employed persons who performed work covered by the MLA during
 15   the period of 2003 to date and continues to employ persons for whom
 16   contributions are required to be made to the Trust Funds.
 17         16.     Plaintiffs are informed and believe and upon that basis allege that Cal
 18   Landscape failed to pay contributions to the Trust Funds for all hours worked or
 19   paid to employees performing work covered by the MLA during the period April
 20   2005 to date as disclosed by a partial audit of Defendant. By failing to pay
 21   contributions in accordance with the terms of the MLA and Trust Agreements on
 22   or before the twenty-fifth day of the month following the month in which hours
 23   were worked, Cal Landscape thereby breached the terms of the MLA and Trust
 24   Agreements.
 25         17.     The MLA and Trust Agreements expressly provide that the Plaintiffs
 26   shall have the authority to audit employer’s records to determine the appropriate
 27   contributions. The MLA and Trust Agreements require that upon request of
 28   Plaintiffs, Cal Landscape shall permit the Trust Funds’ auditor to review any and

                                                 5
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 6 of 11 Page ID #:6


  1   all employee compensation records relevant to the enforcement of the MLA upon
  2   not less than five (5) working days after demand.
  3         18. Plaintiffs have determined that the following records are required for
  4   audit: payroll records, including time cards or time books, individual employee
  5   compensation records and payroll journals, cash disbursement records, including
  6   non-payroll cash disbursements, cash disbursement journals, canceled checks and
  7   check stubs, and detail back up for cash disbursements, i.e., payments to sub-
  8   contractors; Quarterly State Tax Returns, monthly employer reports to other
  9   Trusts and general ledger solely to verify labor use and consumption, Federal
 10   W-2s Forms, Federal Forms 1099 and 1096, and certified payroll records and job
 11   files for all work performed within the jurisdiction of the MLA
 12         19.    Article XXVIII of the MLA includes within the definition of
 13   “delinquency” the failure to submit to an audit and/or failure to schedule an audit.
 14   The Trust Agreements expressly provide that if a contractor refuses any audit
 15   allowed by the Trust Agreements or by the MLA and if an action is filed to
 16   compel audit, the employer shall pay any and all attorneys’ fees actually incurred,
 17   as well as all costs and any other relief ordered by the court.
 18         20.     In accordance with the provisions of the Trust Agreements and the
 19   exercise of their fiduciary duties required by federal statutory and common law,
 20   Plaintiffs demanded Cal Landscape permit an audit of its records for the period of
 21   2005 to date, to ascertain if Defendant has accurately reported and paid
 22   contributions in accordance with the MLA and the Trust Agreements. Cal
 23   Landscape has failed, refused, and continues in such failure and refusal to fully
 24   comply with Plaintiffs’ audit demand and has failed to provide records that will
 25   allow Plaintiffs to determine benefits, and has thereby breached the MLA and
 26   Trust Agreements.
 27          21.    Without access to the compensation records identifying work
 28   performed within the jurisdiction of the MLA, Plaintiffs are unable to determine

                                                 6
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 7 of 11 Page ID #:7


  1   whether Cal Landscape has accurately reported, and/or the amount of the
  2   Defendant’s delinquency because reporting is based solely on Defendant’s
  3   statement and the Plaintiffs have no quick, economical, or efficient way to
  4   determine if the reported contributions are correct. Without access to Defendant’s
  5   records, Plaintiffs will be unable to determine whether benefits have been
  6   properly paid to Cal Landscape employees which may subject Plaintiffs and/or
  7   Plans to penalties, suits and damages for the failure to perform their duties, the
  8   gross sum of which is incalculable, speculative, and leading to irreparable
  9   damage.
 10         22.    As a result of Cal Landscape’s breach of the MLA and Trust
 11   Agreements, Plaintiffs have no adequate remedy at law. The amount of damages
 12   incurred as a result of Cal Landscape’s breach has not been determined, but
 13   Plaintiffs will seek permission of the Court to amend when the amounts are
 14   ascertained through audit.
 15         23.    As a result of Defendant’s failure to make all categories of records
 16   available for audit, it has been necessary for the Plans to employ the law firm of
 17   Wohlner Kaplon Cutler Halford & Rosenfeld to compel audit.
 18         24.    In accordance with the provisions of the Trust Agreements,
 19   Plaintiffs are entitled to an order requiring that Cal Landscape produce the
 20   specified records for audit by the Plaintiffs, and to an award of reasonable
 21   attorney’s fees and all costs, including audit costs, incurred in enforcing the terms
 22   of the MLA and Trust Agreements.
 23         25.     Plaintiffs have complied with all conditions precedent, if any, to be
 24   performed under the terms of the MLA and Trust Agreements.
 25                           SECOND CLAIM FOR RELIEF
 26                        (Violation of ERISA - Compel Audit)
 27         26.    Plaintiffs hereby reallege each allegation contained in paragraphs 1
 28   through 25, inclusive of this complaint as if fully set forth herein.

                                                7
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 8 of 11 Page ID #:8


  1          27. By failing to accurately report and pay contributions to the Trusts and
  2   failing and or refusing to permit an audit by the Plans in accordance with the
  3   Provisions of the MLA and Trust Agreements, Defendant has violated
  4   ERISA §515, 29 U.S. C. §1145.
  5          28.    In accordance with the terms of the MLA and Trust Agreements
  6   and pursuant to ERISA §502(g)(2)(E) and 515, 29 U.S.C. § 1132(g)(2)(E) and
  7   1145, and ERISA §502(a)(3), 29 U.S.C. §1132(a)(3), Plaintiffs are entitled to and
  8   hereby demand as appropriate equitable relief that the Court issue an order
  9   requiring Defendant to make available for audit by the Plans specified records
 10   required to determine benefits for the period of June 1, 2017 to date.
 11                             THIRD CLAIM FOR RELIEF
 12                           (Breach of Contract - Damages)
 13          29.   Plaintiffs hereby reallege each allegation contained in paragraphs 1
 14   through 28, inclusive of this complaint as if fully set forth herein.
 15          30.   Plaintiffs are informed and believe and upon that basis allege that a
 16   partial audit of the Cal Landscapes’ records disclosed that Defendant failed to pay
 17   contributions to the Trust Funds for all hours worked or paid to employees
 18   performing work covered by the MLA.            By failing to pay contributions in
 19   accordance with the terms of the MLA and Trust Agreements on or before the
 20   twenty-fifth day of the month following the month in which hours were worked,
 21   Cal Landscape thereby breached the terms of the MLA and Trust Agreements.
 22         31.    Despite demand, Defendant has failed to make available all records
 23   required to complete the audit.      Upon review and completion go the audit,
 24   Plaintiffs will seek leave to amend the complaint to allege all amounts owed to the
 25   date of judgment.
 26         32.    Despite demand, Defendant has failed to pay the unpaid contributions
 27   disclosed by the partial audit, liquidated damages and interest assessed on the
 28   unpaid contributions in breach of the MLA and Trust Agreements.

                                                8
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 9 of 11 Page ID #:9


  1          33.    As a result of Defendant’s breaches of the MLA and Trust
  2   Agreements, it has been necessary for Plaintiffs to engage the firm of Wohlner
  3   Kaplon Cutler Halford & Rosenfeld for the purpose of collecting delinquent
  4   contributions and enforcing the terms of the MLA and Trust Agreements, and
  5   Plaintiffs are entitled to reasonable attorneys’ fees in connection therewith.
  6          34.    Prior to the commencement of this action, Plaintiffs have complied
  7   with all conditions, if any, on their part to be performed under the MLA, Trust
  8   Agreements and as required by law.
  9                              FOURTH CLAIM FOR RELIEF
 10                              (Violation of ERISA - Collection)
 11          35.    Plaintiffs reallege and incorporate by reference herein each and every
 12   allegation contained in paragraphs 1 through 34, inclusive, of this complaint as if
 13   fully set forth herein.
 14          36.    By failing to accurately report and pay contributions to the Plans in
 15   accordance with the provisions of the MLA and Trust Agreements, Defendant has
 16   violated ERISA § 515, 29 U.S.C. §1145. In accordance with ERISA §§ 502(g)(2)
 17   and 515, 29 U.S.C. §§ 1132(g)(2) and 1145, Plaintiffs are entitled to and hereby
 18   demand an award of all unpaid contributions, liquidated damages, interest,
 19   reasonable attorneys’ fees and all costs, incurred in enforcing the terms of the
 20   Agreements, and the Trust Agreements.
 21          WHEREFORE,           Plaintiffs       demand   Judgment     against   defendant
 22   CALIFORNIA         LANDSCAPE             &     DESIGN,   INC.,     dba   CALIFORNIA
 23   SKATEPARKS, also dba as CALIFORNIA RAMP WORKS, INC., California
 24   corporation, as follows:
 25
             ON THE FIRST AND SECOND CLAIMS FOR RELIEF:
 26
             1. For an Order compelling accounting and audit whereby Defendant shall
 27
      be directed by the Court within a specified time after entry to:
 28

                                                     9
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 10 of 11 Page ID #:10


   1                A.     Make available to Plaintiffs all of the books and records of
   2   Defendant required to determine contributions to the Trust Funds including but
   3   not limited to payroll records including time cards or time books, individual
   4   employee compensation records and payroll journals, cash disbursement records,
   5   including non-payroll cash disbursements, cash disbursement journals, canceled
   6   checks and check stubs, and detail back up for cash disbursements, i.e., payments
   7   to sub-contractors; Quarterly State Tax Returns, monthly employer reports to
   8   other Trusts and General Ledger solely to verify labor use and consumption,
   9   Federal W-2s Forms, Federal Forms 1099 and 1096, and certified payroll records
  10   and job files for work performed within the jurisdiction of the MLA, and such
  11   other records as may be necessary in the opinion of the Plaintiffs’ auditor for the
  12   period of June 1, 2017 to date.
  13                B.     Afford to the Plans both ample time and opportunity to
  14    examine all of Defendant’s materials specified above, without harassment,
  15   at such time and at such place as shall be convenient to the authorized
  16   representative of Plaintiffs.
  17         2.     That in the event Defendant cannot produce all of the records
  18   required to be examined, the Court enter an Order Compelling Record
  19   Reconstruction where Defendant shall be directed by the Court within a specified
  20   time after the entry thereof, to:
  21                A.        Apply to the Federal and State agencies with which Cal
  22   Landscape previously filed periodic reports pertaining to employees for copies of
  23   Defendant’s reports to them for all of the periods for which Defendant cannot
  24   produce records; and
  25                B.     Subsequently make available to the Plaintiffs all such copies
  26   of Defendant’s periodic reports to the Federal and State agencies under the
  27   conditions set forth in 2(B) above;
  28

                                               10
Case 2:21-cv-04331-PA-RAO Document 1 Filed 05/25/21 Page 11 of 11 Page ID #:11


   1          ON THE THIRD AND FOURTH CLAIMS FOR RELIEF
   2          3.     For an award of unpaid contributions disclosed by Audit of
   3   Defendant’s records;
   4          4.    For accrued interest at the rate of seven percent (7%) per annum or the
   5   legal rate per annum, whichever is greater, on all unpaid contributions disclosed by audit
   6   calculated from due dates to dates of payment;
   7          5.    For payment of liquidated damages assessed at the rate of ten percent
   8   (10%) or twenty-five dollars, whichever is greater, on all unpaid contributions disclosed
   9   by audit;
  10          ON ALL CLAIMS FOR RELIEF
  11           6.    For auditors’ fees:
  12           7.    For reasonable attorneys’ fees incurred in prosecuting this action;
  13           8.    For costs of suit; and
  14           9.    For such other legal or equitable relief under ERISA §502(g)(2)(E),
  15   29 U.S.C. §1132(g)(2)(E).
  16
  17   DATED: May 24, 2021                              Kathryn J. Halford
                                                        Elizabeth Rosenfeld
  18                                                    WOHLNER KAPLON CUTLER
                                                        HALFORD & ROSENFELD
  19
  20                                                    BY: /s/ Kathryn J. Halford
                                                        Kathryn J. Halford
  21                                                    Attorneys for Plaintiffs
                                                        Board of Trustees of the Cement
  22                                                    Masons Southern California Health
                                                        and Welfare Fund, Board of Trustees
  23                                                    of the Cement Masons Southern
                                                        California Pension Trust, Board of
  24                                                    Trustees of the Eleven Counties
                                                        Cement Masons Vacation Savings
  25                                                    Plan, Board of Trustees of the Cement
                                                        Masons Joint Apprenticeship Trust,
  26                                                    and Board of Trustees of the Cement
                                                        Masons Southern California
  27                                                    Individual Retirement Account
                                                        Defined Contribution Trust
  28

                                                   11
